DETAILED ACTION
This office action is in response to is in response to the RCE and amendments filed 28 December 2020 for application 15/144301 filed 2 May 2016. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 December 2020 has been accepted. Currently claims 1, 5, and 6 are pending.  Claims 2-4 have been canceled.  All references in the 9 September 2016 IDS have been considered in response to remarks filed 28 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "same operations” in each of claims 1, 5, and 6 is a relative term which renders each claim indefinite.  The term "same operations" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear in both the specification and the claims relative to what processes the “same operations” has the property that is the same. For instance, does this refer to a set of operations in the history of operations that are the same as those being extracted (and associated with a period of time relative to, for example, some stage in a process) or does this refer to some related set of operations that are being extracted (also with a temporal context). For examination purposes the “same operations” will be read as set of operations corresponding to any set of operations associated with those for which structured knowledge is being extracted (according to a temporal context).
The phrase "performing … an ontology” in each of claims 1, 5, and 6 renders each claim indefinite.  It is not clear in what sense an “ontology” is being “performed”. For examination purposes “performing … an ontology” will be interpreted as any process for extracting knowledge from the structured information by applying, by using, or in response to designing an ontology. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 5, and 6 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claim 6), a machine/system/product (claims 1and 5), and/or a composition of matter.
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter) it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A). This step consists of a two-prong inquiry: (1) Does the claim recites an abstract idea, law of nature, or natural phenomenon? and (2) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 5, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes. This judicial exception is not integrated into a practical application because it fails to integrate the judicial exception into a practical application and generic recited computer elements do not add meaningful limitations The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in the following analysis.
Regarding independent claims 1, 5, and 6 the following analysis shows that the limitations recite the judicial exception of an abstract idea in the mental processes group and do not recite additional elements that integrate the judicial exception into a practical application.

Claim 1 does not satisfy the two-Prong Test as explained in the analysis of each limitation below:
Step 2A
Prong 1:
structure the history of operations performed in product development into a structure including subject information, subject attribute information, target information, target attribute information, environment information, and information whether a first operator is able to access a target;  (Yes)  The claim, under its broadest reasonable interpretation, recites a mental step of structuring/organizing information into a structure according to subject, target, environment, and access information. The mere recitation of a generic computer device to perform this organization does not take the claim limitation out of the mental processes group.
generate a network structure as an instance using an object-oriented class definition; (Yes)  The claim, under its broadest reasonable interpretation, recites a mental step of generating a single structure of related (networked) class objects. The mere recitation of a generic computer device to perform this step does not take the claim limitation out of the mental processes group. 
and extract knowledge about the operations by performing of an ontology, a mapping process using rules, and a statistical process in accordance with the structured history, in accordance with rules made by treating operations performed within a predetermined period as the same operations;  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of extracting knowledge from structured/organized information according to rules in a mapping/association process (a mental step), according to an ontology (a concept-based structure of information – mental step), or according to a statistical process (mental step – e.g., observing commonality of occurrences) with each extraction process done in accordance to rules formed by treating operations over a time period as same operations (also a mental step). The mere recitation of a generic computer device to perform these steps does not take the claim limitation out of the mental processes group. 
wherein in a case where knowledge to be applied to a second operator who differs from the first operator is to be extracted, the … extracts the knowledge from the structured history such that a relationship with a target that the second operator is unable to access is not included. (Yes)  The claim, under its broadest reasonable interpretation, recites the mental step of determining target-specific access of components of the extracted knowledge to different individuals based on their respective ability to access it.  The mere recitation of a generic computer device to perform this step does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim recites four additional elements:
An information processing apparatus comprising: a memory that stores a history of operations performed in product development which are extracted; at least one processor programed to:… at least one processor - The processors in the computer system that perform the mental steps of extracting, structuring, generating, mapping, using an ontology, performing a statistical process, applying rules, and determining access are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
that stores a history of operations – The storing of information is a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes group (see MPEP 2106.05(g)). 
product development – The information processing apparatus to operations performed in product development is recited at a high level of generality that simply links to a field of use and therefore does not impose a meaningful limit on the judicial exception.  
None of these additional elements integrate the judicial exception into a practical application because the computing devices and the extracting, structuring, generating, mapping, using an ontology, performing a statistical process, applying rules, and determining access are recited at a high level of generality and correspond to generic computer functions.  
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above.
that stores a history of operations It is noted that the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
product development as noted above

As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 1 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 1 does not recite identified elements deemed by the courts as "significantly more”.
Each of independent claim 5 and 6 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1. Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determine if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is are insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
A non-transitory storage medium storing an information processing program for causing a computer to…
An information processing method
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of each of claims 5 and 6, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, each of claims 5 and 6 does not recite identified elements deemed by the courts as "significantly more”.
In summary, as shown in the analysis above, claims 1, 5, and 6 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1, 5, and 6 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tsung-Yi Chen (“Knowledge sharing in virtual enterprises via an ontology-based access control approach”, Computers in Industry 59, 2008, pp. 502-519), hereinafter referred to Chen.

Regarding claim 1, Chen teaches an information processing apparatus comprising: a memory that stores a history of operations performed in product development which are extracted; ([p. 505, Section 3, p. 505, Section 3.1, Figures 3-7] The knowledge physical layer stores knowledge in various data formats, which may include rule-based knowledge, case-based knowledge or XML-based knowledge., To develop a product, VE workers require knowledge at different levels and of different types, such as knowledge about the product itself and knowledge needed to support product development., wherein knowledge about a product needed to support product development is stored (in memory) in the knowledge physical layer of Figure 3 for the purpose, in the computer-based virtual enterprise (VE) framework, of extracting that information to facilitate product development.) at least one processor programmed to: structure the history of operations performed in product development into a structure including subject information, subject attribute information, target information, target attribute information, environment information, and information whether a first operator is able to access a target  ([pp. 506-507, Section 3.2.1, pp. 508-509, Section 3.2.2, p. 509, Section 3.2.3, p. 509, Section 3.2.3, Figures 3-7]Three ontologies are involved in the knowledge conceptual layer in the multiple-layer ontology-based knowledge representation framework model…. Product ontology: This ontology describes knowledge of the product domain. … Adequate knowledge is assigned to different product concepts for which workers are granted permission to use product knowledge related to their jobs or tasks…. Organizational ontology: This ontology describes roles within an enterprise or a VE and explicitly formalizes the role concept before assigning specific knowledge access permission to different roles…. Organizational ontology not only describes the organizational structure of a VE but also reveals the organizational structure of all enterprise members in a VE…. Activity ontology: This ontology describes the relations between projects, processes and tasks in the seven relations, including the six basic relations and prior sequence relation, to identify the combination of VEs, projects, processes and activities…. The concepts of a project, a process or a task can be assigned with relevant knowledge required for performing that task, and a user is granted knowledge access permission upon assignment to that task., In the knowledge structure model proposed in this study, a knowledge index layer serves as a pointer for mapping knowledge at a knowledge conceptual layer with certain physical knowledge in a knowledge physical layer…. Index for rule-based knowledge: Designed for rule-based knowledge, this index records the specific knowledge types in a rule session and designates the start and end points, in an ‘‘IF-THEN’’ format, of knowledge described in a session., Contents of knowledge in the knowledge physical layer are presented in various formats… Furthermore, physical knowledge can be grouped into three types: descriptive knowledge (know-what), procedural knowledge (know-how) and cause-effect knowledge (know-why)., Conceptual knowledge ontology: …Therefore, when users request access to a special concept, their access permission must be confirmed against that concept along with other related concepts to determine if specific restrictions, like those concerning ‘‘read’’ or ‘‘write,’’ should be imposed…. Knowledge permission includes: (1) assigned permission assigned through relationships between elements, and (2) propagated permission assigned through propagation and extension of conceptual knowledge in the knowledge conceptual layer., wherein the knowledge physical layer, which contains a history of operations associated with product development (potentially unstructured or semi-structured), is transformed/structured into structured information via a knowledge index layer to form various structured knowledge objects in the knowledge conceptual layer in the form of product, activity, and organizational ontologies which include VE members (subject information, Figure 5, organizational ontology), VE member roles (subject attribute information, Figure 5, organizational ontology), product concepts (target information, Figure 4, product ontology), product attributes (target attributes, product specifications/instances in Figure 4, product ontology), task/project information/relations/sequencing (environment information, Figure 6, relational organization of tasks), and user access to information in the conceptual knowledge ontology according to the assignment of a VE member/subject to a task (Figure 3, Figure 7, association of VE member to task according to role/VE membership function association with a task but also according to a propagation and extension of the conceptual knowledge which is also based on the process of structuring the history of operations in product development).) generate a network structure as an instance using an object-oriented class definition; ([p. 512, Section 4.2, p. 513, Section 4.3, pp. 514-515, Section 4.3, pp. 516-518 Appendix A, Figures 4-10], From an object-oriented perspective, a sub-class (sub-concept) inherits all attributes and characteristics of its super-class (superconcept). Therefore, in enterprise knowledge sharing, users authorized to access knowledge about a sub-class will need to make reference to knowledge about the super-class of the sub-class. In Fig. 8, for example, a role with knowledge access permission for a fuel bicycle can have his knowledge access permission extended through the sub-class relationship. Therefore, the role ‘‘designer’’ may access knowledge related to the concept of powered bicycle., An authorization policy has temporal properties. Consequently, an access control policy for the management of knowledge and user authorization in VEs must easily be updated to capture the changing requirements of applications and users. The knowledge access control policy language model for VEs designed in this study, as Fig. 12 illustrates, is represented in UML’s class model and mainly targets contents of knowledge text. This model features an object–subject–action–condition access control policy consisting of multiple sets of authorization rules that jointly determine user’s knowledge access permissions. Therefore, regarding specific conceptual or physical knowledge (object), authorization (action) to execute certain knowledge is granted to certain users (subject) under certain restrictions (conditions)., The KACP language model has the following main components: … Target element involved in a rule defines the set of objects, subjects, environment and actions to which the rule or policy applies. The set of objects involves two different levels of knowledge: concept and physical knowledge. Concept element is the basic unit of three ontologies in knowledge conceptual layer. Five attributes are involved in the element. The text attribute describes the content of the concept for explaining the meaning of the concept. Other four attributes, namely subclass-propagation, equiv-propagation, part-of-propagation and intersection-propagation attributes, are Boolean data type for determining whether knowledge access authorization can be propagated from the concept to other concepts that are associated with it by relations. …. In this study, the development of a mountain bicycle in a VE is used as an example to develop knowledge access control policy for that VE, as Appendix A illustrates., wherein the models used to represent the knowledge conceptual layer (Figures 4-6) and the knowledge access control (Figure 7, appendix A) are object-oriented since they represent the individual elements/defined classes of the structured knowledge and their interactions (including access control) as modular class-based objects both schematically and programmatically, wherein any particular domain-specific realization of these models (Figures 4-6, Figures 8-10, Appendix A) is an instance of that object-oriented class-based structure in which the resultant structure is a network structure because of the interconnectivity represented within it (according to the domain instant) but also according to dynamically modified structure and interconnectivity associated with either the access control formalism or the knowledge base (e.g., physical knowledge) updates/modifications, and wherein it is noted that the “network” structure concept introduced in this claim limitation lacks any context or function recited in the claims.) and extract knowledge about the operations by performing one of an ontology, a mapping process using rules, and a statistical process in accordance with the structured history, in accordance with rules made by treating operations performed within a predetermined period as the same operations, ([p. 505, Section 3.1, pp. 508-510, Section 3.2.2, p. 509, section 3.2.3, p. 511, Section 4.1.2, p. 514 section 4.3, Figure 2, Figure 8, Figure 12], A conceptual knowledge (production equipment operation) is mapped with physical knowledge and requires performance of the functional task of production. Hence, knowledge owned by role (operator 1) can be shared with role (production engineer 1) as required by engineer 1 tasks, whereas production engineers 1 and 2 share knowledge with each other as they are jointly performing production planning., In the knowledge structure model proposed in this study, a knowledge index layer serves as a pointer for mapping knowledge at a knowledge conceptual layer with certain physical knowledge in a knowledge physical layer…. In the knowledge structure model proposed in this study, a knowledge index layer serves as a pointer for mapping knowledge at a knowledge conceptual layer with certain physical knowledge in a knowledge physical layer….Index for rule-based knowledge: Designed for rule-based knowledge, this index records the specific knowledge types in a rule session and designates the start and end points, in an ‘‘IF-THEN’’ format, of knowledge described in a session., 1) Case-based knowledge representation: A case must include a problem description part and solution part. …The solution can be mapped with a ‘‘reference procedure,’’ i.e., a standard operating procedure serving as a reference for solving the problem concerned. (2) Rule-based knowledge representation: Knowledge can consist of multiple ‘‘rule-based knowledge.’’ Procedural knowledge generally includes rules and regulations, roles and descriptions of jobs and routes…. Restated, a procedure is ‘‘a series of tasks for achieving an objective’’ and represents the sequential order of different operations., Mapping is used to connect conceptual knowledge between different ontologies to enable extension of knowledge access permission towards other ontologies…. Knowledge relation. Resources in knowledge ontology are related to each other by inheritance and attributes. Relationships between knowledge bodies are then explained and the conceptual knowledge mapped with physical knowledge by ontology…. (4) Process relation is the sequential order between two subprojects with the same main-project; the process relation determines the time point at which knowledge may be shared as well as priorities among all sub-projects with process relation., In this section, only part of the rules is listed in VEACP (see Appendix A). According to rule ‘‘rule-ve1-001’’ in the VEACP ‘‘ve1’’, when all three tasks FT1, FT2 and FT3 are being executed during 20 October 2006–2007, all CompanyA, Company-B and Company-C personnel may read and write knowledge of know-what about derailleur gear unit, frame and brake. Rule ‘‘rule-em2-001’’ in the EMACP ‘‘EM-2’’ for Company-B dictates that, from 1January to 30 March 2007, all Company-A and Company-C personnel may read all frame drawings and knowledge related to frame, while rule ‘‘ruleem2-002’’ specifies that Tim and Andy, regardless of which company they work for, shall at all times be denied reading and writing knowledge regarding know-how about bicycle frames., wherein information about product development is extracted from the structured knowledge (e.g., knowledge conceptual layer) according to the access control model using an ontology (the representation of the knowledge that is either case-based or rule-based as well as according to access controls associated with objects in any of the ontologies), by performing a mapping process using rules (at least the mapping of user access according to rules but also the use of the indexed mapping of rule-based knowledge to the ontologies), wherein the  extracted knowledge (including access control) is rule-based and is predicated on actions/functions of users to be performed a predetermined time period (for instance the limitation of access of frame drawings and knowledge to companies A and B between 1 January to 30 March 2007) such that the operations associated with that time period include access to historical operations (any time prior to the start of that period of time) associated with (i.e., same/related) as those being performed during that period (for example, at east re-used, case-based, rule-based knowledge representations but also related across sub-projects or across diverse classes according to inheritance-related access propagation rules), and wherein it is noted that only one of the three items under “performing” is required in the recitation of the claim limitation.) wherein in a case where knowledge to be applied to a second operator who differs from the first operator is to be extracted, the at least one processor extracts the knowledge from the structured history such that a relationship with a target that the second operator is unable to access is not included ([p. 515, Section 4.3, Figures 7-12], The KACP language model has four rule combining algorithms: deny overrides, permit overrides, first applicable, and only-one-applicable. Based on the selected combining algorithm, an authorization decision can be permit, deny, not applicable or indeterminate…. Effect is the intended consequence of a satisfied rule—either ‘‘Permit’’ or ‘‘Deny.’’, wherein individual operators/VE members are allowed or denied access to knowledge objects including specific product information (target/product data) according to VEACP rules and the individual operator/VE member roles and/or assigned tasks.)

Claim 5 is also rejected because it is just a storage medium/program implementation of the same subject matter of claim 1 which can be found in Chen. It is noted that claim 5 also recites a storage medium storing an information processing program which can also be found in Chen (for example, [p. 507, Section 3.2.1, p. 509, Section 4, Figure 12, Appendix A] Fig. 4 modeled in unified modeling language (UML) illustrates a bike ontology with a parts description including brake, frame, handle bar, derailleur gear unit, front fork and tire., … designing a knowledge access control model, analyzing authorization propagation methods and developing a knowledge access control policy language model.).

Claim 6 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Chen. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shaikh et al. (“Detecting incompleteness in access control policies using data classification schemes”, 2010 Fifth International Conference on Digital Information Management (ICDIM) 2010 July 5, pp. 417-422) teach the application of machine learning techniques (statistical, classification, decision trees) for determining access control patterns/protocols/rules in role-based access control enterprise systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122